Citation Nr: 0926820	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-35 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States 
Marine Corps from April 1952 to April 1954.  He passed away 
in November 2005.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit sought.

The appellant and her son offered testimony at a June 2008 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing is now associated with 
the claims file.

When this case was previously before the Board in August 
2008, the Board denied entitlement to service connection for 
the cause of the Veteran's death, and remanded the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The 
remand was required due to a pending, inextricably 
intertwined claim of clear and unmistakable error (CUE) in 
the assignment of an effective date for a total disability 
rating based on individual unemployability (TDIU).  The CUE 
claim was resolved in a November 2008 decision by the 
Huntington, West Virginia, RO.  The remaining claim for DIC 
benefits under 38 U.S.C.A. § 1318 has now been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2005.

2.  At the time of his death, the Veteran was in receipt of 
TDIU, effective from August 1, 1996, a period of nine years 
and four months.


CONCLUSION OF LAW

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is not warranted.  38 U.S.C.A. § 1318 (West 
2002 & Supp 2007); 38 C.F.R. § 3.102 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

With respect to the claim for DIC benefits under 38 U.S.C.A. 
§ 1318, the duty to notify does not apply, as it involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Moreover, as the claim 
is dependent upon the evidence and facts already of record, 
no assistance can be provided to substantiate the claim for 
benefits under 38 U.S.C.A. § 1318.  Accordingly, the claim 
may be decided without further discussion of the VCAA.

38 U.S.C.A. § 1318

If a Veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits.  Under 38 U.S.C.A. § 1318(a) benefits may be 
payable to the surviving spouse of a deceased Veteran in the 
same manner as if the death were service connected.  A 
deceased Veteran for purposes of this provision is a Veteran 
who dies not as the result of his or her own willful 
misconduct and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service 
connected disability(ies) rated totally disabling if the 
disability was (1) continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; or 
(2) the disability was continuously rated totally disabling 
for a period of not less than 5 years from the date of such 
Veteran's discharge or other release from active duty; or (3) 
the Veteran was a former prisoner of war (POW) who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318 (a), (b); 
38 C.F.R. § 3.22.  The total rating may be schedular or based 
on unemployability.  38 C.F.R. § 3.22.

In this case, the Veteran is  not alleged to be, nor does the 
evidence show he was, a former POW.  Further, the total 
disability evaluation was not effective until many years 
after the Veteran's separation form service.

To warrant entitlement, then, the appellant must show that 
the Veteran was in receipt of, or was entitled to receive, 
compensation based on a 100 percent disability rating 
continuously for the 10 years prior to his death.

As was noted above, the issue of entitlement to an earlier 
effective date for the grant of TDIU based on CUE was 
recently considered by the RO.  In a November 2008 decision, 
an earlier effective date of August 1, 1996, was granted for 
entitlement to TDIU.  This modified the previously assigned 
date of November 17, 1997, by almost a year.  As of August 1, 
1996, the Veteran met the minimum schedular eligibility 
requirements for TDIU because service connection was granted 
effective that date for a low back disability, and that 
disability, in connection with the left leg disability, 
rendered the Veteran unemployable.  Prior to that date, while 
the Veteran was unemployed, his unemployability could not be 
attributed solely to service connected disabilities.

Unfortunately, the effective date of August 1, 1996, is only 
nine years and four months prior to the Veteran's November 
2005 death.  This does not meet the 10 year requirement of 
38 U.S.C.A. § 1318(b).  While the Board is sympathetic to the 
appellant and her claim, there is no basis in VA law to allow 
the benefits sought in this case.  Under these circumstances, 
the appellant does not meet the basic eligibility 
requirements for entitlement to DIC under 38 U.S.C.A. § 1318, 
and her claim, therefore, must be denied. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the absence of legal merit or 
the lack of entitlement under the law).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


